In a proceeding to invalidate a petition designating Migdalia Rivera as a candidate in a primary election to be held on September 14, 1993, for the nomination of the Democratic Party as its candidate for the public office of Member of the New York City Council from the 38th Council District, the appeal is from a judgment of the Supreme Court, Kings *618County (Garry, J.), dated August 16, 1993, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
We affirm the judgment for the reasons stated in Matter of Feldman v Gold (196 AD2d 611 [decided herewith]). We note that at the Supreme Court, in a proceeding by Migdalia Rivera to invalidate McCabe’s own designating position, the petitioner Joan Griffin McCabe took a contrary position with respect to the effect of the failure of subscribing witnesses to include the words "Brooklyn, New York” after the witnesses’ correctly-stated street and house number (see, Matter of Rivera v McCabe, Kings County, index No. 24779/93). Therefore, she is barred by the doctrine of estoppel against inconsistent positions from her present challenge against the candidacy of Migdalia Rivera. Although the petitioner Susan Loeb was not barred from raising this contention with respect to the alleged defect in the subscribing witnesses’ statements, we reject it on the merits. Bracken, J. P., Rosenblatt, Miller, Ritter and Copertino, JJ., concur.